     Case 2:18-cv-01669-JAD-PAL Document 32 Filed 12/10/18 Page 1 of 4


1    MICHAEL R. AYERS, ESQ.
     Nevada Bar No. 10851
2    E-mail: mayers@nevadafirm.com
     ANDREA GANDARA, ESQ.
3
     Nevada Bar No. 12580
4    E-mail: agandara@nevadafirm.com
     HOLLEY, DRIGGS, WALCH,
5    FINE, PUZEY, STEIN & THOMPSON
     400 South Fourth Street, Third Floor
6    Las Vegas, Nevada 89101
     Telephone:    702/791-0308
7

8    Attorney(s) for TARGET NATIONAL BANK

9
                            IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE DISTRICT OF NEVADA
11

12   ROGER G. SHIRLEY

13                                 Plaintiff,              CASE NO.:     2:18-cv-01669-JAD-PAL
14          v.                                             STIPULATION AND ORDER
15                                                         EXTENDING DEADLINE FOR
     DITECH FINANCIAL LLC, SCE FEDERAL                     TARGET NATIONAL BANK TO
16   CREDIT UNION, TARGET NATIONAL                         RESPOND TO PLAINTIFF’S
     BANK, SONEPCO FEDERAL CREDIT                          COMPLAINT
17   UNION, UNITED SERVICES OF AMERICA
     FEDERAL CREDIT UNION, EQUIFAX      [FIRST REQUEST FOR EXTENSION]
18   INFORMATION SERVICES LLC, TRANS
19   UNION LLC and EXPERIAN INFORMATION
     SOLUTIONS, INC.,
20                         Defendants.

21

22          COMES NOW, Defendant Target National Bank (“Target”) and Plaintiff, Roger G. Shirley
23   (“Plaintiff”), by and through their respective counsel of record, stipulate and agree to extend the
24   deadline to January 8, 2019, for Target to answer or otherwise plead in response to Plaintiff’s
25   Complaint (ECF No. 1).
26          This is Target’s first request for an extension, which it requested from Plaintiff in order to
27   allow Target additional time to investigate the factual allegations of the Complaint, particularly
28   during the Holidays. Plaintiff has no opposition to Target’s request for an extension.

                                                     -1-
     Case 2:18-cv-01669-JAD-PAL Document 32 Filed 12/10/18 Page 2 of 4


1           No additional requests for extensions are contemplated.

2           IT IS SO STIPULATED.

3           Dated this 10th day of December, 2018.

4     KAAEROUNI LAW GROUP, APC                       HOLLEY DRIGGS WALCH FINE
                                                     PUZEY STEIN & THOMPSON
5
      /s/ Michael Kind                               /s/ Michael R. Ayers
6
      MICHAEL KIND, ESQ.                             MICHAEL R. AYERS, ESQ.
7     Nevada Bar No. 13903                           Nevada Bar No. 10851
      6069 S. Fort Apache Road, Suite 100            E-mail: mayers@nevadafirm.com
8     Las Vegas, NV 89148                            ANDREA GANDARA, ESQ.
      E-mail: mkind@kazlg.com                        Nevada Bar No. 12580
9                                                    E-mail: agandara@nevadafirm.com
      Attorneys for Plaintiff                        HOLLEY, DRIGGS, WALCH,
10
                                                     FINE, PUZEY, STEIN & THOMPSON
11                                                   400 South Fourth Street, Third Floor
                                                     Las Vegas, Nevada 89101
12

13                                                   Attorneys for Target National Bank
14

15          Dated this 13th day of December, 2018.
16                                               ORDER
17                                               IT IS SO ORDERED:
18

19
                                                 __________________________________________
20                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                                   -2-
     Case 2:18-cv-01669-JAD-PAL Document 32 Filed 12/10/18 Page 3 of 4


1                                  CERTIFICATE OF SERVICE

2           I HEREBY CERTIFY that, on the 10th day of December 2018, I served a copy of the

3    foregoing STIPULATION AND ORDER EXTENDING DEADLINE FOR TARGET

4    NATIONAL BANK TO RESPOND TO PLAINTIFF’S COMPLAINT upon each of the

5    following parties via electronic service through the USDC CM/ECF system:

6
      Michael Kind, Esq.                            Danielle A. Kolkoski, Esq.
7     KAAEROUNI LAW GROUP, APC                      WOLFE & WYMAN, LLP
      6069 S. Fort Apache Road, Suite 100           6757 Spencer Street
8     Las Vegas, NV 89148                           Las Vegas, NV 89119
9     E-mail: mkind@kazlg.com                       E-mail: dakolkoski@wolfewyman.com

10    David H. Krieger, Esq.                        Attorneys for Ditech Financial LLC
      HAINES & KRIEGER, LLC
11    8985 S. Eastern Avenue, Suite 350             Katherine A. Neben, Esq.
      Henderson, NV 89123                           JONES DAY
12
      E:mail: dkrieger@hainesandkrieger.com         3161 Michelson Drive
13                                                  Irvine, CA 92612
      Attorneys for Plaintiff                       E-mail: kneben@jonesday.com
14
                                                    Attorneys for Experian Information Solutions,
15                                                  Inc.
16
      Carleton R. Burch, Esq.                       Bradley T. Austin, Esq.
17    ANDERSON, MCPHARLIN &                         SNELL & WILMER, LLP
      CONNERS, LLP                                  3883 Howard Hughes Parkway
18    601 S. Seventh Street                         Suite 1100
      Las Vegas, NV 89101                           Las Vegas, NV 89169
19    E-mail: crb@amclaw.com                        E-mail: baustin@swlaw.com
20
      Attorneys for SCE Federal Credit Union        Attorneys for Equifax Information Services,
21                                                  LLC

22    Jason Revzin, Esq.                            Jennifer L. Braster, Esq.
      LEWIS BRISBOIS BISGAARD & SMITH               Andrew J. Sharples, Esq.
23    6385 S. Rainbow Boulevard, Suite d600         NAYLOR & BRASTER
24    Las Vegas, NV 89118                           1050 Indigo Drive, Suite 200
      E-mail: Jason.revzin@lewisbrisbois.com        Las Vegas, NV 89145
25                                                  E-mail: jbraster@naylorandbrasterlaw.com
      Attorneys for Trans Union LLC                 E-mail: asharples@naylorandbrasterlaw.com
26

27

28

                                                 -3-
     Case 2:18-cv-01669-JAD-PAL Document 32 Filed 12/10/18 Page 4 of 4


1
           Dated this 10th day of December, 2018.
2

3
                                              /s/ Susan M. Matejko
4                                             An employee of HOLLEY, DRIGGS, WALCH,
                                              FINE, PUZEY STEIN & THOMPSON
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -4-
